 

ASSIGNMENT OF LEASE

 

THIS ASSIGNMENT OF LEASE (“ASSIGNMENT”) is made by and between Puerto Rico
Industrial Commercial Holdings Biotech Corp., a corporation duly formed pursuant
to the laws and regulations of the Commonwealth of Puerto Rico (“ASSIGNOR”);
Project 1493, LLC, a Limited Liability Corporation duly formed pursuant to the
laws and regulations of the Commonwealth of Puerto Rico (“ASSIGNEE”), and Efron
Dorado, S.E., a Puerto Rico special partnership, owner of the property subject
to this Assignment (‘LANDLORD”).

 

FOR VALUABLE CONSIDERATION, the parties herein agree to the following terms and
conditions set forth below:

 

  1. The Landlord and the Assignor have entered into a lease agreement, dated
August 30th, 2016, regarding the premises described therein. A true and correct
copy of the Lease is attached hereto and made a part hereof as “Exhibit A”.    
    2. The Assignor hereby assigns and transfers to the Assignee all of
Assignor’s rights and delegates all of Assignor’s duties under the Lease dated
August 30th, 2016.         3. Assignee hereby accepts this Assignment and
assumes and agrees to fulfill all tenant obligations, terms and conditions of
the Lease from this date forward for the remainder of the term thereof to the
same extent as if it had been the original tenant under the Lease. The Assignee
further agrees to indemnify and hold the Assignor harmless from any breach of
Assignee’s duties hereunder.

 

   

  

 

  4. The Assignor agrees to transfer possession of the leased premises to the
Assignee on the Effective Date. All rents and obligations of the Assignor under
the Lease accruing before the Effective Date shall have been paid or discharged.
The Landlord hereby assents to the assignment of the Lease hereunder and as of
the Effective Date hereby releases and discharges the Assignor from all duties
and obligations under the Lease accruing after the Effective Date.         5.
This assignment of the Lease also includes the transfer of the security deposit
referenced therein. Assignor hereby releases unto Assignee all of Assignor’s
right, title and interest in the deposit. Landlord shall continue to hold the
deposit as security for the faithful performance of the Lease.         6. There
shall be no further assignment of the Lease without the written consent of the
Landlord.         7. This agreement shall bind the parties, their legal
representatives, successors and assigns. The Assignee assumes and undertakes all
of the terms and conditions of the lease as his own obligation.         8. This
agreement contains the entire understanding of the parties. It may not be
changed orally. This agreement may be amended or modified only by written
consent of the parties.

 

   

  

 

IN WITNESS WHEREOF, the parties set their signatures on the date expressed
below.

 

[ex10-3_001.jpg]

 



   

  

